DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/4/2022, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kurihara et al. U.S. PGPub 2018/0229363.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurihara et al. U.S. PGPub 2018/0229363.
Regarding claims 1, 5 and 6, Kurihara discloses a controller (e.g. Fig. 1, #14 and 16) that includes a connection terminal (e.g. Fig. 1, #16) which can be physically connected to a wireless communication device (e.g. Fig. 1, #18), and controls an industrial machine (e.g. robot), the controller comprising: a control program storage unit that stores a control program for controlling an operation of the industrial machine (e.g. pg. 2, ¶22-23; Fig. 1 and 7); a detection unit that detects the wireless communication device connected to the connection terminal (e.g. pg. 2-3, ¶29-33; Fig. 1 and 7); a control program acquiring unit (e.g. reception antenna) that acquires a control program from a remote device via the wireless communication device, the acquired control program to be stored in the control program storage unit  (e.g. pg. 2, ¶22-23; Fig. 1 and 7); a storage executing unit that executes storing of the acquired control program in the control program storage unit (e.g. pg. 2-3, ¶29-33; Fig. 1 and 7); and an operation changing unit that allows the control program acquiring unit and the storage executing unit to be operated (e.g. via proceeding to step S3) only when the detection unit detects that of the wireless communication device is physically connected to the connection terminal (e.g. pg. 2-3, ¶29-33; Fig. 1 and 7). 
 	Regarding claim 2, Kurihara discloses the controller according to claim 1, further comprising: an identification information storage unit that stores identification information unique to a controller (e.g. pg. 2, ¶22-23; Fig. 1-3 and 7); and an address generating unit that generates a network address that is set in the wireless communication device on a basis of the identification information (e.g. pg. 2, ¶22-23; Fig. 1-3 and 7), wherein the control program acquiring unit acquires a control program externally by using a generated network address (e.g. IP/MAC address) (e.g. pg. 2, ¶22-23; Fig. 1-3 and 7). 
	Regarding claim 4, Kurihara discloses the controller according to claim 1, wherein the storage executing unit updates, with the acquired control program, a control program that is stored in advance in the control program storage unit (e.g. pg. 2-3, ¶22-23 and 29-33; Fig. 1 and 7). 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
June 3, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116